[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In December, 1992, this action was commenced by the plaintiff, The Dime Savings Bank of New York, FSB, to foreclose a mortgage on Unit 3-N in the condominium complex known as "Laurelton House" located at 39 Glenbrook Road, Stamford, Connecticut. On September 20, 1994, the defendant, Laurelton House Condominium Association, Inc. filed a motion requesting that the substitute plaintiff, FBG Realty Advisors, make monthly payments to it, in lieu of common charges, during the pendency of the foreclosure action.
A similar motion was decided by the court in Source OneMortgage v. Hassell, Superior Court, Judicial District of Stamford/Norwalk at Stamford, DN 128581 (August 27, 1994) (Hickey, J.). In Source One Mortgage, the court held that "[s]ection 47-258 neither provides for nor prohibits the relief requested by this motion for order of payments. In the absence of a statutory prohibition, the court may exercise its equitable powers to order such payments therefore, the court granted the motion for payments. Id., see also Federal Deposit Insurance v.Cardwell, 10 CONN. L. RPTR. No. 19, 611 (February 18, 1994) (Satter, S.T.R.); Security Pacific v. Perimenis, Superior Court, JD of Stamford/Norwalk at Stamford, DN 125275 (September 8, 1992) (Mottolese, J.); Greenwich Federal v. Vartuli, Superior Court, JD of Stamford/Norwalk at Stamford, DN 123176 (August 24, 1992) (Mottolese, J.).
The court has the discretion to order that the substitute plaintiff, FBG Realty Advisors, make monthly payments to the defendant, Laurelton House Condominium Association, Inc., during the pendency of the foreclosure action. Therefore, the motion is granted.
HICKEY, J.